Schulte sued Guethlein for 812.500 damages for breach of contract, in refusing to take 160 shares of stock in the G. B.Schulte Company. It appears that Schulte refused to deliver the stock, and in March, 1896, Guethlein sued him in the Superior Court to compel a delivery. Schulte then changed his mind, and admitted to the breach and consented to carry out the contract, but Guethlein had also changed his mind and dismissed his case. Schulte then brought this suit in the common pleas court. Judge Davis held that he could not maintain the case:
3. Because it was res adjudicata, having been decided against Shulte by the Superior Court.
2. Shulte admititng he had broken the contract, can not recover on the contract which he had thus himself violated.
Demurrer sustained and suit dismissed.